Citation Nr: 0906287	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-20 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus and 
for diabetic related disorders, such as diabetic retinopathy 
and neuropathy of the lower extremities, to include as due to 
Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from October 1969 to September 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO rating decision 
that denied service connection for diabetes mellitus and for 
diabetic related disorders such as diabetic retinopathy and 
neuropathy of the lower extremities, to include as due to 
Agent Orange exposure.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran contends that he has diabetes mellitus and 
diabetic related diseases such as diabetic retinopathy and 
neuropathy of the lower extremities, to include as due to 
Agent Orange exposure in Vietnam.  

The Veteran's DD-214 indicates that he received decorations 
including the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal.  It was also reported that he had one 
year and one day of foreign and/or sea service.  His 
occupational specialty was listed as an administrative 
specialist.  There are notations that the Veteran was 
assigned to Indochina and not to the Republic of Vietnam.  

In an April 2004 statement, the Veteran reported that while 
serving in the 388th Avionics Maintenance Squadron (PACAF) in 
Thailand, he went on temporary duty to Vietnam twice.  He 
stated that he flew on a C-130 aircraft from Korat Air Force 
Base in Thailand to Tan Son Nhut, Vietnam in June 1973 and to 
Cam Ranh Bay, Vietnam in July 1973.  The veteran indicated 
that morning reports and temporary duty orders would verify 
those facts.  

In a June 2004 statement, the Veteran reported that his 
temporary duty to Vietnam was from June 10, 1973 to June 20, 
1973 and from July 25, 1973 to August 2, 1973.  The Veteran 
stated that he was sure that a thorough search of his 
military records would verify his temporary duty assignments.  

In an August 2004 response, the National Personnel Records 
Center (NPRC) indicated that they were unable to determine 
whether or not the Veteran had in-country service in the 
Republic of Vietnam.  The NPRC noted that the Veteran did 
receive the Vietnam Service Medal, which might have been for 
service in Thailand.  It was noted that the record provided 
no evidence of in-country Vietnam service.  

In January 2005, the RO requested that the NPRC search 
morning reports of the 388th Avionics Maintenance Squadron, 
in Thailand, from January 1, 1972 to September 8, 1973, as 
the veteran contended that he was on temporary duty missions 
to Vietnam.  In a March 2005 response, the NPRC indicated 
that the request should be re-submitted with time frames no 
longer than three months.  

The Board observes that there is no indication in the record 
that any additional request was re-submitted.  The Board also 
notes that the Veteran has specifically reported that the 
dates of his temporary duty assignments in Vietnam were from 
June 10, 1973 to June 20, 1973 in Tan Son Nhut, Vietnam and 
from July 25, 1973 to August 2, 1973 in Cam Ranh Bay, 
Vietnam.  These dates fall within a three month period 
running from June to August 1973.  The Board observes that 
there is no indication in the record that there has been an 
attempt to verify the Veteran's claimed temporary duty in 
Vietnam during those specific periods with the NPRC or U.S. 
Army and Joint Services Records Research Center (JSRRC).  The 
Board also notes that the Veteran's relevant unit histories 
for those periods as well as his service personnel records 
have not been obtained.  Therefore, an attempt should be made 
to verify the Veteran's claimed temporary duty assignments in 
Vietnam for those periods, to obtain relevant unit histories 
for those periods, and to obtain his service personnel 
records.  
        
Accordingly, these issues are REMANDED for the following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices 
including the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other official source, to verify the 
Veteran's reports of temporary duty 
assignments from June 10, 1973 to June 
20, 1973 in Tan Son Nhut, Vietnam, and 
from July 25, 1973 to August 2, 1973 in 
Cam Ranh Bay, Vietnam.  This should 
include a search of the veteran's unit 
reports for the three-month period from 
June 1, 1973 to the end of August 1973.  
The Veteran's service personnel records 
and the histories for the Veteran's units 
during those periods should also be 
obtained.  If more details are required 
to conduct such search, the Veteran 
should be asked to provide the necessary 
information.  The results of such 
request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the Veteran informed of 
any negative results.  

2.  Thereafter, review the Veteran's claim 
for entitlement to service connection for 
diabetes mellitus and for diabetic related 
disorders such as diabetic retinopathy and 
neuropathy of the lower extremities, to 
include as due to Agent Orange exposure.  
If any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

